Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Answers Corporation (the “Company”) on Form 10-K for the period ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Steven Steinberg, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Steven Steinberg Steven Steinberg Chief Financial Officer March17, 2011 This Certification is being furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Section1350 of Chapter63 of Title 18 of the United States Code) and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended, as part of the Report or as a separate disclosure document.
